DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 10 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 11021902 B2. This is a statutory double patenting rejection.
Present Application:
Claim 1: An adjustment drive for driving an adjustable part of a motor vehicle, the adjustment drive comprising: a drive unit having a first drive train with a variable-length actuation part and a second drive train with a variable-length actuation part, each said variable-length actuation part being connected to the adjustable part of the motor vehicle; a first electric motor connected to and driving said actuation part of said first drive train and a second electric motor connected to and driving said actuation part of said second drive train; and said first drive 
Claim 10: The adjustment drive according to claim 1, which comprises an anti-pinch protection facility for shutting off a current feed of said first and second electric motors if a characteristic variable of one of said electric motors reaches a deactivation threshold, and wherein the deactivation thresholds of said first and second electric motors differ from one another.
US Patent 11021902 B2 recites:
Claim 1: An adjustment drive for driving an adjustable part of a motor vehicle, the adjustment drive comprising: a drive unit having a first drive train with a variable-length actuation part and a second drive train with a variable-length actuation part, each said variable-length actuation part being connected to the adjustable part of the motor vehicle; a first electric motor connected to and driving said actuation part of said first drive train and a second electric motor connected to and driving said actuation part of said second drive train; and an anti-pinch protection facility for shutting off a current feed of said first and second electric motors if a characteristic variable of one of said electric motors reaches a deactivation threshold, and wherein the deactivation thresholds of said first and second electric motors differ from one another; said first drive train having at least one sensor for detecting a position of a rotating part of said first drive train, and said second drive train having at most one sensor for detecting a position of a rotating part of said second drive train.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-9 ,11-12 and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11021902 B2. Although of the below mapping of claim to claim comparison.
Instant Application:
Claim 1. An adjustment drive for driving an adjustable part of a motor vehicle, the adjustment drive comprising: a drive unit having a first drive train with a variable-length actuation part and a second drive train with a variable-length actuation part, each said variable-length actuation part being connected to the adjustable part of the motor vehicle; a first electric motor connected to and driving said actuation part of said first drive train and a second electric motor connected to and driving said actuation part of said second drive train; and said first drive train having at least one sensor for detecting a position of a rotating part of said first drive train, and said second drive train having at most one sensor for detecting a position of a rotating part of said second drive train.  
Claim 2. The adjustment drive according to claim 1, wherein the adjustable part is an electromotively operated tailgate.  
Claim 3. The adjustment drive according to claim 1, wherein said sensor is a part of said electric motor.  
Claim 4. The adjustment drive according to claim 1, wherein the sensor is a Hall sensor.  
Claim 5. The adjustment drive according to claim 1, wherein said first drive train has two said sensors.  
 Claim 7. The adjustment drive according to claim 1, wherein each of said first and second drive trains comprises exactly one single said sensor.  
Claim 8. The adjustment drive according to claim 1, wherein said variable-length actuation part of each of said first and second drive trains is a spindle.  
Claim 9. The adjustment drive according to claim 1, wherein said second drive train comprises a current sensor for detecting a motor current of said second electric motor.  
 

Claim 12. The adjustment drive according to claim 1, wherein, during operation, said first and second electric motors have a common control variable applied thereto.

US Patent: 11021902 B2 
 Claim 1. An adjustment drive for driving an adjustable part of a motor vehicle, the adjustment drive comprising: a drive unit having a first drive train with a variable-length actuation part and a second drive train with a variable-length actuation part, each said variable-length actuation part being connected to the adjustable part of the motor vehicle; a first electric motor connected to and driving said actuation part of said first drive train and a second electric motor connected to and driving said actuation part of said second drive train; and an anti-pinch protection facility for shutting off a current feed of said first and second electric motors if a characteristic variable of one of said electric motors reaches a deactivation threshold, and wherein the deactivation thresholds of said first and second electric motors differ from one another; said first drive train having at least one sensor for detecting a position of a rotating part of said first drive train, and said second drive train having at most one sensor for detecting a position of a rotating part of said second drive train.
Claim 2. The adjustment drive according to claim 1, wherein the adjustable part is an electromotively operated tailgate.
Claim 3. The adjustment drive according to claim 1, wherein said sensor is a part of said electric motor.

Claim 5. The adjustment drive according to claim 1, wherein said first drive train has two said sensors.
Claim 6. The adjustment drive according to claim 1, wherein each of said first and second drive trains comprises exactly one single said sensor.
Claim 7. The adjustment drive according to claim 1, wherein said variable-length actuation part of each of said first and second drive trains is a spindle.
Claim 8. The adjustment drive according to claim 1, wherein said second drive train comprises a current sensor for detecting a motor current of said second electric motor.
Claim 9. The adjustment drive according to claim 1, which comprises a control unit containing a theoretical model of said second electric motor of said second drive train for determination of a follow-on movement of said second electric motor of said second drive train on occasion of a change in current feed.
Claim 10. The adjustment drive according to claim 1, wherein, during operation, said first and second electric motors have a common control variable applied thereto.


 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4,7-8,11-12,and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang et al. (US 9631413 B2 hereinafter Jang).
Regarding claim 1, Jang discloses an adjustment drive (Fig.1) for driving an adjustable part (all gate/trunk) of a motor vehicle, the adjustment drive comprising: a drive unit (see 170,120 and 150) having a first drive train (720 and 130) with a variable-length actuation part (130) and a second drive train (150 and 160} with a variable-length actuation part (160) , each said variable-length actuation part being connected to the adjustable part of the motor vehicle (130 and 160 are connected to the trunk/tailgate} ; and a first electric motor (420) connected to and driving said actuation part of said first drive train and a second electric motor (450) connected lo and driving said actuation part of said second drive train: said first drive train having at least one sensor (140) for detecting 4 position of a rotating part of said first drive train (140 monitors 130), and said second drive train (150 and 160) having at most one sensor (179) for detecting a position of a rotating part of said second drive train (170 monitors the right spindle).
Regarding claim 2, Jang discloses wherein the adjustable part is an electromotively operated tailgate (see tailgate described in col.4: line 15-17).
Regarding claim 3, Jang discloses wherein said sensor (140 is part of said electric motor (see 140 is part of 120).
Regarding claim 4, Jang discloses wherein the sensor is a Hall sensor (see 140 in Fig.1).
Regarding claim 7, Jang discloses wherein each of said first and second drive trains comprises exactly one single said sensor (140 controls 130 and 170 controls 160},
Regarding claim 8, Jang discloses wherein said variable-length actuation part of each oi said first and second drive trains is a spindle (both 130 and 160 are spindles).
Regarding claim 11, Jang discloses which comprises a control unit (110) containing a theoretical model of said second electric motor of said second drive train for determination of a follow-on movement of said second electric motor of said second drive train on occasion of a change in current feed (110 has preset settings for determine how to control the first and second electric motors; see Fig.) and Fig.2).
Regarding claim 12, Jang discloses wherein, during operation, said first and second electric motors have a common control variable applied thereto (control unit 110 sends signals to both motors to open and close).
Regarding claim 15, Jang discloses, in Fig.1, an adjustment drive for driving an adjustable part of a motor vehicle, the adjustment drive comprising: a drive unit (130 and 160) having a first drive train (130) with a variable-length actuation part (130 is a spindle} and 4 second drive train (160) with a variable-length actuation part (160 is a spindle), each said variable- length actuation part being connected to the adjustable part tailgate (col.4: line 15-17) of the motor vehicle (see Fig.4}; at least one electric motor (120) disposed to and driving said actuation part (130) of said first drive train and driving said actuation part of said first drive train (130); and said first drive train having at least one sensor (140) for detecting a position of a rotating part of said first drive train (140 detects the rotational speed of left spindle), and said second drive train having at most one sensor for detecting a position of a rotating part at said second drive train (170 detects the rotational speed of right spindle).
Regarding claim 16 Jang discloses said two electric motors being a first electric motor (120) in said first drive train (730) and a second electric motor (150) in said second drive train (160).
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim (s) 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang as applied to claim 1 and claim 15 above, and further in view of Cleland et at. (US 2004/0124662 A1).
 
Regarding claim 9, Jang fails to disclose, wherein said second drive train comprises a current sensor for detecting a motor current of said second electric motor.
Cleland discloses wherein a drive train comprises a current sensor for detecting a motor current at said second electric motor (see para 0098).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Cleland with the second drive train of Jang in order to provide a drive train motor that can be stopped or reversed when the tail gate door impacts an obstruction (see para 0096 of Cleland}.
Regarding claim 17, Jang fails to disclose, wherein said at least one electric motor is a single electric motor in said first drive train and connected to drive said actuation part of said first drive train and said actuation part of said second drive train.
Cleland discloses wherein said at least one electric motor is a single electric motor (534:Fig. 15) in said first drive train (530) and connected to drive said actuation part of said first drive train (first 530:Fig. 15) and said actuation part of said second drive train (second 530).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Cleland with the second drive train of Jang in order in order to save on power and provide a more energy efficient way of controlling tailgate or trunk.
Claim (s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Fukui et al. (US 2013/0024076A1).
Regarding claim 18, Jang discloses an adjustment drive for driving an adjustable part of a motor vehicle, the adjustment drive comprising: a drive unit (130 and 160) having a first drive train (130) with a variable-length actuation part (130 is a spindle} and 4 second drive train (160) with a variable-length actuation part (160 is a spindle), each said variable- length actuation part being connected to the adjustable part tailgate ; col.4:line 15-17) of the motor 
Jang fails to specifically disclose that the said first drive train having at least two sensors
Fukui discloses wherein said first drive train has two said sensors (para0028). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Fukui with the drive train of Jang in order to provide displacement amount detection and operation state detection to the controller (para0028 of Fukui).
 

Allowable Subject Matter
	Claim 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-14 are allowed over prior art of record.The following is an examiner's statement of reasons for allowance:
Regarding claim 6, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein said second drive train is free from said sensors. " in combination with the remaining limitations of the claim 1. 
 Regarding claim 13-14, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole either

Therefore, prior art of record neither anticipates nor renders obvious the instantapplication claimed invention as a whole either taken alone or in combination. 
	Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 
  
Pertinent Art
	The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure. Warburton (US 2015/0224859) Baumann (US 2015/0361711) and Serban (US 2018/0321758A1)
Warburton discloses a system for controlling doors of a power split tailgate.
Baumman discloses a method of controlling a system vehicle door.
Serban discloses a foreign object detection system for vehicle compartment closure.


The above references are considered of particular relevance to the claimed invention but cannot be considered to teach the limitations or combined to being obvious to a person skilled in the art to disclose the claimed invention.

	 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/PETE T LEE/Primary Examiner, Art Unit 2848